DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                    TOWER RADIOLOGY CENTER,
                           Appellant,

                                    v.

              DIRECT GENERAL INSURANCE COMPANY,
                           Appellee.

                             No. 4D21-3119

                          [September 21, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Steven P. Deluca, Judge; L.T. Case No. CONO21-1163.

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

  William J. McFarlane, III and Michael K. Mittelmark of McFarlane Law,
McFarlane Dolan & Prince, Coral Springs, for appellee.

PER CURIAM.

   Tower Radiology Center (“Tower Radiology”) appeals a final order
granting Direct General Insurance Company’s (“the Insurer”) motion to
dismiss. Among other issues, Tower Radiology argues that, in evaluating
the Insurer’s motion to dismiss, the trial court erred by going beyond the
four corners of the statement of claim and considering a declaratory
judgment to which Tower Radiology was not a party. We agree, and we
reverse.

   Jamar Reid was involved in a car accident and obtained treatment from
Tower Radiology, to which he assigned his PIP benefits under an insurance
contract. The Insurer denied benefits, and Tower Radiology sued for
breach of contract in a statement of claim filed on January 15, 2021.

   According to the statement of claim, the Insurer “issued a policy of
insurance to insured, which insured patient Jamar Reid, or in the
alternative Jamar Reid was the named insured on the policy, or in the
alternative Jamar Reid was a dependent resident relative of the named
insured, or in the alternative Jamar Reid was entitled to PIP benefits
belonging to the motor vehicle involved in the accident . . . .” Tower
Radiology further alleged that the policy was “in full force and effect” at all
material times. The insurance policy was not attached to the statement of
claim and was not identified by policy number in the statement of claim.

   A few months later, the Insurer filed an amended motion to dismiss the
statement of claim. Therein, the Insurer asserted that, before the instant
lawsuit’s filing, it had filed in another jurisdiction a declaratory judgment
action against the named insured, Angela Carson, and since obtained from
the county court in that case a consent final judgment declaring the
subject insurance policy was void ab initio due to material
misrepresentations which Carson had made in the policy application. The
consent final judgment—to which Tower Radiology was not a named
party—had further declared that the Insurer “has no duty to defend or
indemnify any named or omnibus insured on the Insurance Contract for
any claim(s) for benefits ….” The Insurer moved to dismiss Tower
Radiology’s suit pursuant to the consent final judgment’s declaration that
the subject policy was void ab initio. The Insurer attached a copy of the
consent final judgment to the motion. The judgment was dated March 5,
2021—nearly two months after Tower Radiology had filed its statement of
claim.

    The trial court granted the Insurer’s motion. In its written order, the
trial court took judicial notice of the declaratory action and consent final
judgment, and stated that pursuant to applicable case law, “there is no
duty owed and no valid contract exists, therefore, no cause of action
exists.” The court’s order further found that Tower Radiology “does not
have a cause of action to recover under the Insurance Policy because it
has been previously deemed void ab initio.” Tower Radiology appeals from
this order.

    We review a determination on a motion to dismiss de novo. Visor v.
Buhl, 760 So. 2d 274, 275 (Fla. 4th DCA 2000). “A motion to dismiss tests
the legal sufficiency of the complaint.” Ramos v. Mast, 789 So. 2d 1226,
1227 (Fla. 4th DCA 2001). “In assessing the adequacy of the pleading of
a claim, the court must accept the facts alleged therein as true and all
inferences that reasonably can be drawn from those facts must be drawn
in favor of the pleader.” Schneiderman v. Baer, 334 So. 3d 326, 330 (Fla.
4th DCA 2022) (quoting MEBA Med. & Benefits Plan v. Lago, 867 So. 2d
1184, 1186 (Fla. 4th DCA 2004)).

   “When ruling on a motion to dismiss, ‘[a] court may not go beyond the
four corners of the complaint and exhibits attached thereto.’” Id. (quoting
Kohl v. Blue Cross & Blue Shield of Fla., Inc., 988 So. 2d 654, 658 (Fla. 4th


                                      2
DCA 2008)). “Unless the parties have stipulated to judicial notice, a court
cannot rely on judicial notice to sidestep the four corners rule.” Id.

   However, “where the terms of a legal document are impliedly
incorporated by reference into the complaint, the trial court may consider
the contents of the document in ruling on a motion to dismiss.” One Call
Prop. Servs. Inc. v. Sec. First Ins. Co., 165 So. 3d 749, 752 (Fla. 4th DCA
2015). Likewise, while affirmative defenses such as collateral estoppel and
res judicata may not generally be raised by a motion to dismiss, “an
exception is made when the face of the complaint is sufficient to
demonstrate the existence of the defense.” Ramos, 789 So. 2d at 1227.

   In the instant case, the trial court erred by considering the consent final
judgment. The consent final judgment was not attached to, referenced in,
or even alluded to in the statement of claim, nor did Tower Radiology
stipulate that the trial court could take judicial notice of the consent final
judgment. Nor was the policy number or named insured Angela Carson
included in the statement of claim, so as to demonstrate the policy
referenced in the statement of claim was the same policy that was the
subject of the consent final judgment. The Insurer’s defense that the
underlying policy was void ab initio simply could not be determined as a
matter of law from the four corners of the statement of claim.

    Moreover, we agree with Tower Radiology’s argument that, because it
was a non-party to the declaratory judgment action, the trial court violated
section 86.091, Florida Statutes (2021), when it relied on the final consent
judgment to dismiss the instant case. See § 86.091, Fla Stat. (2021)
(“When declaratory relief is sought, all persons may be made parties who
have or claim any interest which would be affected by the declaration. No
declaration shall prejudice the rights of persons not parties to the
proceedings. . . .” (emphasis added)); see also Indep. Fire Ins. Co. v.
Paulekas, 633 So. 2d 1111, 1113 (Fla. 3d DCA 1994) (“A declaratory action
obtained by an insurer against its insured is not binding on a third-party
claimant who was not a party to the declaratory judgment action.”); Helt
v. Liberty Ins. Corp., 153 F. Supp. 3d 1388, 1389 (M.D. Fla. 2015) (state
court judgment that policy was void ab initio “is not binding upon a third
party who acquired rights under the policy prior to the declaratory
judgment action but was not joined as a party to that action”).

   In light of the limited allegations of the statement of claim and Tower
Radiology’s status as a non-party to the declaratory judgment action, the
consent final judgment should not have been enforced against Tower
Radiology as a matter of res judicata to grant the Insurer’s motion to
dismiss.

                                      3
   Accordingly, we reverse and remand for further proceedings.

   Reversed and remanded.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                   4